Citation Nr: 0032237	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  99-12 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
right eye.  

2.  Entitlement to an increased evaluation for defective 
vision of the left eye, currently evaluated as 30 percent 
disabling. 

3.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 20 percent disabling.  

4.  Entitlement to a total evaluation based upon individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from October 1942 to November 
1945.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 


FINDING OF FACT

Bilateral hearing loss results in average pure tone 
thresholds of 63.75 decibels in the right ear and 58.75 
decibels in the left ear, with speech recognition ability of 
72 percent in the right ear and of 68 in the left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.85, 
Diagnostic Code 6100 (2000), 4.87, Diagnostic Code 6102 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Bilateral hearing loss is evaluated as 20 percent disabling 
under diagnostic code 6102.  In the course of this appeal, 
substantive changes were made to the schedular criteria 
governing the rating of hearing impairment and diseases of 
the ear.  See 64 Fed. Reg. 25209 (1999).  Where the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the veteran applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The changes in 
question, however, have no bearing upon the outcome of the 
veteran's claim. 

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).

On the authorized audiological evaluation in October 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
50
65
95
LEFT
30
40
65
65
65

Average pure tone thresholds were 63.75 decibels in the right 
ear and 58.75 in the left ear.  Speech audiometry revealed 
speech recognition ability of 72 percent in the right ear and 
of 68 in the left ear.

Application of the applicable criteria to the results of that 
examination warrants no more than a 20 percent evaluation.  
Treatment records, moreover, do not reflect the presence of 
current hearing loss more significant or otherwise more 
significant than that developed identified in October 1998.  
38 C.F.R. §§ 4.85, Tables VI, VII (2000), 4.87, Tables VI, 
VII (1998).

Provisions exist for rating exceptional patterns of hearing 
where pure tone thresholds at each of the four specified 
frequencies is 55 decibels or more or where the pure tone 
thresholds is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  However, 
examination has not revealed those patterns in this case, and 
therefore, the provision in question are inapplicable to the 
veteran's claim.  A higher evaluation, therefore, is not 
warranted in this case.  


ORDER

An increased evaluation for bilateral hearing loss is denied.


REMAND

Service medical records reflect that the veteran was treated 
in service for choroiditis of the left eye, of unknown 
etiology, and service connection is in place for 
chorioretinitis of the left eye.  The veteran maintains that 
he experienced problems with both eyes in service, and that 
problems in the right eye went undocumented in treatment 
records because the problems he experienced with the right 
eye were much more severe.  

The veteran underwent a VA examination of the eyes in October 
1998, which revealed, among other things, multiple small 
chorioretinal scars on the right.  The report of the 
examination does not reveal whether the claims file was 
considered, and that report does not contain an opinion 
concerning the etiology of the chorioretinal scars reportedly 
observed during examination.  

A hospital report contained in the claims file reflects a 
diagnosis in June 1951 of choroiditis of the right eye, 
characterized as due to an old infection and as old and 
healed.  A November 1951 discharge report similarly notes the 
presence of an old healed lesion of chorioretinitis in the 
right eye.  

More recently, during an examination in August 1995, an 
examiner provided an impression of a retinal hole or tear, 
probably secondary to chorioretinitis in the right eye.  That 
examiner made reference to a history of treatment in 1953, 
and a November 1954 discharge report notes a history of 
treatment in September 1953.  The claims file does not appear 
to contain a report of treatment in September 1953.  In 
addition, the August 1995 report makes reference to treatment 
presumably provided in 1953 or 1954 through Kentucky 
University, although the examiner indicated that those 
treatment records were unavailable.  

Also, in a July 1998 statement, the veteran indicated that he 
received treatment for a condition of his eyes in Lexington, 
Louisville, and St. Louis.  In October 1998, the RO requested 
outpatient records from the VA medical center (VAMC) 
Lexington for the period from September 1, 1996 to October 7, 
1998.  It is not clear that treatment records from 
Louisville, Kentucky or St. Louis, Missouri were obtained or 
that all available records from Lexington, Kentucky, were 
obtained.  

The Board observes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance of Act of 
2000 (the Act) became law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This liberalizing legislation is applicable to 
the veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The Act, essentially, eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  The Act, furthermore, contains 
certain notification provisions, which apply in the event 
that there exists evidence which has not been obtained.  The 
Board also observes that the RO has not had an opportunity to 
consider the effect of the Act upon this claim.

Any additional records of treatment of the veteran's eyes 
that have not yet been made a part of the claims file should 
be obtained.  In addition, the veteran should be afforded an 
eye examination to determine the nature and etiology of any 
eye disorder.  Because the development requested with the 
veteran's claim for service connection for an eye disorder 
and the resolution of that claim may impact upon the 
veteran's claims for an increased evaluation for defective 
vision of the left eye and for a total evaluation based upon 
individual unemployability, the Board will defer adjudicating 
the latter claims pending the development requested.  


Therefore, this case is REMANDED for the following 
development:

1.  The RO should contact the veteran and 
request that the veteran identify the 
health care providers who have treated 
the veteran for a condition of the eyes 
since the veteran's discharge from 
service, and the dates of the treatment 
provided, including any treatment 
provided through the University of 
Kentucky in 1953 and 1954 and treatment 
provided through VA facilities in 
Lexington, Kentucky, Louisville, Kentucky 
or St. Louis, Missouri.  The RO should, 
thereafter, obtain any records of any 
treatment for a condition of the eyes 
provided through VA facilities in 
Lexington, Kentucky, Louisville, Kentucky 
or St. Louis, Missouri, not previously 
made a part of claims file, as well as 
any other recedes identified by the 
veteran and not previously made part of 
the claims file.  These should include 
any records of treatment in 1953 and 1954 
not previously associated with the claims 
file.  

2.  Thereafter, the RO should afford the 
veteran an examination by an 
ophthalmologist to ascertain the nature 
and etiology of any disorder of the right 
eye, as well as the severity of any loss 
of vision in both eyes.  The examiner is 
requested to review the claims file, and 
is requested to offer an opinion, for 
each disorder of the right eye, whether 
it is at least as likely as not, that any 
such disorder had its onset in service or 
otherwise is etiologically related to a 
disease or injury in service.  The 
examiner's attention is directed, in 
part, to treatment in service for 
choroiditis of the left eye, to a 
diagnosis in June 1951 of choroiditis of 
the right eye, due to a remote infection, 
to findings in November 1951 that 
included an old healed lesion of 
chorioretinitis in the right eye, a 
diagnosis in August 1995 of a retinal 
hole or tear probably secondary to 
chorioretinitis, and an assessment in 
October 1998 of multiple small 
chorioretinal scars on the right.  The 
examiner's discussion should include an 
opinion as to whether the veteran suffers 
from the residuals of choroiditis or 
chorioretinitis of the right eye and, if 
so, whether it is as likely as not that 
the disorder was precipitated by an 
infection that had its onset in service.  
The examiner should provide findings 
concerning visual acuity for both eyes.  
The examiner should also identify any 
other symptomatology attributable to 
disorders of both eyes.  The claims file 
must be made available to the examiner 
for review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 



